Citation Nr: 1001451	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to herbicide exposure.

3.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

4.  Entitlement to an increased rating in excess of 10 
percent for service-connected residuals of an anterior 
cruciate ligament tear of the left knee with medial 
collateral ligament and posterior oblique ligament repair.

5.  Entitlement to an increased rating in excess of 10 
percent for service-connected traumatic arthritis of the left 
knee.

6.  Entitlement to an increased rating in excess of 20 
percent for service-connected herniated nucleus pulposus at 
L5-S1 with lumbar discectomy and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1967 
to June 1969, and in the Air Force from October 1970 to 
September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the RO in Houston, 
Texas.

The issues of service connection for Type II diabetes 
mellitus, and a right knee disability as secondary to a left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus began during active service.

2.  The Veteran's service-connected left knee disability is 
manifested by arthritis with limitation of motion; extension 
is full; flexion is not limited to 30 degrees or less; and 
there is slight recurrent subluxation and no lateral 
instability of the left knee joint.

3.  The Veteran's service-connected low back disability is 
manifested by 
some painful limitation of motion; his remaining functional 
range of motion is better than 30 degrees of flexion.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of an anterior cruciate ligament tear 
of the left knee with medial collateral ligament and 
posterior oblique ligament repair have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for entitlement to a rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

4.  the criteria for a rating in excess of 20 percent for 
herniated nucleus pulposus at L5-S1 with lumbar discectomy 
and degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic 
Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.  Additional notice was sent in 
February 2006.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.  

Complete notice was sent in July 2008 regarding the increased 
rating claims, and the claims were readjudicated in an August 
2008 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he incurred tinnitus due to 
"twenty years on the flight line" during service.  His DD 
Form 214 shows that his primary military occupational 
specialty was air transportation supervisor.  Service 
personnel records from his period of service in the Air Force 
reflect that he often worked on the flight line.

Service treatment records are negative for treatment or 
diagnosis of tinnitus or hearing loss.  Service treatment 
records reflect that the Veteran was exposed to noise from 
jets.  In an April 1991 retirement physical, the Veteran 
denied ear, nose or throat trouble, and denied hearing loss.

Post-service treatment records from Kelly Family Clinic and 
Wilford Hall Medical Center at Kelly Air Force Base reflect 
treatment for a variety of conditions.  A February 2005 
treatment note reflects that the Veteran complained of 
tinnitus which he said developed on the flight line; he 
reported that he was monitored for hearing loss during 
service in the Air Force.  The pertinent assessment was 
tinnitus and hearing loss by history.  He was referred for an 
audiology screen.  A February 2005 report of hearing 
evaluation reflects that the Veteran complained of subjective 
hearing loss, a history of noise exposure, tinnitus, and 
spontaneous vertigo twice daily.  The examiner diagnosed mild 
sensorineural hearing loss bilaterally.  A subsequent 
February 2005 ear, nose and throat consultation reflects that 
the Veteran complained of intermittent tinnitus, right 
greater than left.  The examiner diagnosed minimal 
sensorineural hearing loss in the right ear.   

At a February 2005 VA audiological examination, the Veteran 
denied dizziness.  He reported a history of noise exposure 
including exposure to heavy machinery, aircraft, and ground 
power units while on active duty.  As a civilian, he had 
primarily worked as a custodian, performing grounds 
maintenance.  He reported a history of tinnitus which began 
five or six years ago.  He said the tinnitus was bilateral, 
moderate, and occurred two to three times per day.  The 
examiner performed audiometric testing, and indicated that 
the Veteran had normal hearing.  The examiner opined that the 
Veteran's normal hearing sensitivity did not support his 
claim of tinnitus.

By a statement received in January 2006, the Veteran said 
that he had tinnitus for the past 25 to 30 years, which had 
worsened in the past five years.  He stated that his tinnitus 
did not begin five years ago.

Evidence weighing against the claim includes the lack of 
evidence of complaints, treatment, or diagnosis of tinnitus 
during service or for more than a decade after retirement 
from service, and the February 2005 VA examiner's opinion.

Evidence weighing for the claim includes the Veteran's 
statements, his history of service on the flight line, and 
his February 2005 outpatient treatment records.

Although the February 2005 VA examiner opined that the 
Veteran had normal hearing that did not support his claim of 
tinnitus, the Board notes that a physician at Kelly Family 
Clinic opined in February 2005 that he had minimal 
sensorineural hearing loss in the right ear, and the Veteran 
has reported that he has tinnitus which is worse in the right 
ear.  

The Board finds the Veteran's statements to the effect that 
he suffered from tinnitus in service that has continued to 
the present to be consistent with his extended service in the 
Air Force on the flight line and to be credible.  Further, 
tinnitus is a condition that is capable of lay observation.  
Thus, after resolving all doubt in the Veteran's favor, and 
bearing in mind the outpatient treatment records noted above, 
Board finds that the preponderance of the evidence supports a 
grant of service connection for tinnitus.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's tinnitus began in active service.  See 38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303; Gilbert, 
1 Vet. App. at 49.

Increased Ratings

The Veteran contends that his service-connected left knee and 
back disabilities are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Left Knee Disability 

Service treatment records reflect that in December 1984, the 
Veteran injured his left knee in a motorcycle accident and 
underwent surgical repair of the medial collateral ligament, 
posterior oblique ligament, and anterior cruciate ligament 
(ACL).

The RO has rated the Veteran's service-connected left knee 
disability as 10 percent disabling under Diagnostic Code 5257 
for an anterior cruciate ligament tear with medial collateral 
ligament and posterior oblique ligament repair of the left 
knee since December 17, 2001, with a separate 10 percent 
rating under Diagnostic Code 5010 for post-traumatic 
arthritis of the left knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  The normal range of motion of the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees. A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees. Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here. Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

The medical evidence of record reflects that the Veteran has 
arthritis of the left knee.  As noted above, the Veteran is 
currently in receipt of separate ratings for arthritis with 
limitation of motion (Diagnostic Code 5010), and for 
instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 and 
9-98.

At a March 2005 VA orthopedic examination, the Veteran 
complained of left knee pain and swelling; he said he needed 
to take pain medication on a daily basis.  He denied 
treatment for this disability from 2002 to 2004.  He said 
that his current job required him to sit on a tractor for 
eight hours a day, cutting grass.  He denied fatigue and 
weakness of the knee.  He stated that sitting, standing and 
walking all aggravated his knee.

On examination, his gait was normal.  Range of motion of the 
left knee was from 0 to 130 degrees.  There was audible 
crepitus on repeated use.  Range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repeated use.  Left knee stability 
testing revealed the following:  Lachman test was marginal at 
ACL endpoint, drawer test was negative, pivot and McMurray's 
tests were negative, a valgus stress test of the medial joint 
line of the left knee produced subluxation, giving way, and 
popping with residual pain.  Varus stress testing was 
negative, and grind test was negative.  An X-ray study showed 
osteophyte formation, marginal osteophytes, and decreased 
medial joint line narrowing and condylar exostosis.  The 
diagnosis was traumatic arthritis of the left knee with 
surgically-induced repair of the ACL, repair of the medial 
collateral ligament and repair of the posterior oblique 
ligament, with residual subluxation of the medial collateral 
ligament without instability.

Outpatient treatment records from Kelly Family Medicine and 
Wilford Hall Medical Center at Kelly Air Force Base dated 
from 2003 to 2005 reflect minimal treatment for a left knee 
disability.  In November 2005, the Veteran complained of 
bilateral knee pain and swelling.  He denied locking, 
catching and instability.  On examination, range of motion of 
the left knee was from 0 to 115 degrees, with no medial or 
lateral joint line tenderness.  Varus stress and Lachman's 
tests were positive, and anterior drawer test was 1+ with a 
good endpoint. McMurray's test was negative.  Crepitus was 
noted, and an X-ray study was performed.  The pertinent 
diagnoses were tricompartment (moderate) osteoarthritis of 
the left knee, status post medial collateral 
ligament/anterior cruciate ligament repair with noted 
instability and medial subluxation, and recurrent left knee 
bursitis.

At a March 2007 VA examination, the examiner noted that he 
had reviewed the Veteran's medical records and claims file.  
The Veteran complained of constant left knee pain.  He said 
the pain was better in the morning because he took Naproxen 
every night, but his pain increased during the day.  He 
denied specific flare-ups.  He said that since his last VA 
examination he had increased crepitus in the knee and 
increased difficulty in climbing and descending stairs.  He 
reported occasional swelling with activity.  He said he 
sometimes used a hinged knee brace, but that the frequent 
knee swelling resulted in knee discomfort when he wore the 
brace.  He had not missed work in the past year.  He did not 
use any assistive devices for walking.

On examination of the left knee, there was no obvious gross 
deformity and no evidence of erythema or infection.  There 
was slight palpable effusion.  Crepitus was noted on gentle 
range of motion exercises.  Range of motion was from full 
extension to flexion of 92 degrees.  He began experiencing 
significant pain at 92 degrees and could only go to 95 
degrees additionally.  There was 1+ laxity with Lachman and 
anterior drawer testing.  He had a negative posterior drawer 
test, and negative McMurray's test.  There was medial joint-
line testing and pain on range of motion testing.  There was 
1+valgus pseudolaxity on varus/valgus testing, and no 
instability noted on varus stress testing.  He exhibited an 
antalgic gait on the left.  After eight deep knee bends he 
reported an increase in pain.  He denied weakness, 
fatigability, lack of endurance and incoordination.  Pain had 
the largest functional impact.  Range of motion testing did 
not change after repetitive testing.  An X-ray study showed 
osteophytosis and moderate medial joint space narrowing.  
There were findings of an osseous fragment consistent with 
prior medial collateral ligament injury and repair.  The 
diagnosis was left knee traumatic arthritis with surgically-
induced repair of the ACL, extra-articular augmentation of 
the ACL, repair of the medial collateral ligament, and repair 
of the posterior oblique ligament, with residual subluxation 
of the medial collateral ligament without instability.

By a statement dated in June 2007, the Veteran complained of 
daily knee pain and swelling, and back pain.

Throughout the rating period on appeal, the range of motion 
findings detailed above do not support the next-higher 20 
percent evaluation for either flexion or extension of the 
left knee.  However, the Board again notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra. In the present 
case, the evidence of record reveals numerous complaints of 
left knee pain.  Indeed, while left knee pain is recognized, 
the objective evidence simply fails to demonstrate that such 
pain has resulted in additional functional limitation 
comparable to the next-higher 20 percent rating under 
Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion 
is no worse than 92 degrees, even with consideration of 
additional limitation of motion due to pain, and his 
extension is full.  A higher rating in excess of 10 percent 
is not warranted for traumatic arthritis of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.

As to the other service-connected left knee disability, 
anterior cruciate ligament tear with medial collateral 
ligament and posterior oblique ligament repair of the left 
knee, the Board finds that a higher 20 percent rating is not 
warranted under Diagnostic Code 5257 as the medical evidence 
does not demonstrate that the Veteran has instability of the 
left knee, or subluxation that is more than slight in degree.  
Throughout the rating period on appeal, the above findings 
are not found to signify moderate instability of the left 
knee such as to warrant assignment of a 20 percent evaluation 
under Diagnostic Code 5257.  The Veteran has not reported 
instability of the left knee.  However, some degree of 
instability and subluxation is essentially accounted for in 
the currently assigned 10 percent rating.  To the extent that 
the Veteran is functionally limited, and has diminished 
ability to perform some activities of daily living, this has 
already been accounted for in the 10 percent evaluation 
currently in effect for anterior cruciate ligament tear with 
medial collateral ligament and posterior oblique ligament 
repair of the left knee throughout the rating period on 
appeal.

The Board has also considered whether an increased rating for 
the left knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  There are no other 
relevant code sections for consideration.

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected left knee disability are adequate and 
referral for an extraschedular rating is unnecessary.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disability 

Service treatment records reflect that the Veteran was 
diagnosed with a right L5-S1 herniated nucleus pulposus, and 
underwent a right L5-S1 discectomy in August  1982.


The RO has rated the Veteran's service-connected low back 
disability as 20 percent disabling since December 17, 2001, 
under Diagnostic Codes 5010-5293.

The Board notes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice prior 
to this appeal.  The first amendment, affecting the prior 
Diagnostic Code 5293 (under which the RO has rated the 
Veteran's service-connected low back disability) was 
effective September 23, 2002.  The diagnostic criteria 
pertinent to spinal disabilities in general were revised 
effective September 26, 2003 (as codified in relevant part at 
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243).

The Board will apply these revised rating criteria, as the 
Veteran's instant claim for an increased rating was filed in 
November 2004, after the amendments listed above.

Under the general rating formula for diseases and injuries of 
the spine, a 40 percent rating will be assigned if forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Outpatient treatment records from Kelly Family Medicine and 
Wilford Hall Medical Center at Kelly Air Force Base dated 
from 2003 to 2005 reflect no treatment for a low back 
disability, although his history of prior back surgery was 
noted.

At a March 2005 VA examination, the Veteran complained of low 
back pain, for which he took pain medication every three 
days.  He denied numbness, tingling or radiation of his 
symptoms.  He denied hospitalizations or prescribed bed rest.  
He denied fatigue, weakness, impaired endurance or lack of 
coordination due to his back complaints.  He said standing 
exacerbated his back problem, but walking did not.  He said 
that driving a tractor at work significantly increased his 
back discomfort.  He did not use a cane, crutch, walker or 
back brace.  

On examination, his gait was normal.  Spine without kyphosis 
or scoliosis. Heel-toe walking for 10 feet was stable.  The 
Veteran voiced tenderness to palpation at L4-L5-S1, posterior 
spinous processes and lateral soft tissues.  Range of motion 
of the spine was as follows:  forward flexion to 85 degrees 
with flattening of the lumbar segments.  Extension to 20 
degrees, side bending to 20 degrees on the right and 15 
degrees on the left, rotation to 30 degrees bilaterally.  The 
Veteran was not limiting his movement, and there was no 
protective posture.  A neurological examination was symmetric 
and intact except for reflex noted in knee examination.  
Sitting and supine straight-leg raising tests were negative.  
Range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repeated 
use.

An X-ray study showed L5-S1 decreased height, and osteophyte 
formation.  The diagnosis was spondylosis of the lumbar 
spine, without lower extremity radiculopathy, and surgically 
induced L5-S1 discectomy.  

At a March 2007 VA examination, the examiner noted that he 
had reviewed the Veteran's medical records and claims file.  
The Veteran complained of somewhat constant low back pain.  
He said his back pain caused difficulty in falling asleep and 
sometimes awakened him.  He had not missed work in the past 
year due to his lumbar spine.  The Naproxen helped his back 
pain.  He wore a Velcro back brace at work and this sometimes 
helped.  He denied radicular symptoms, denied bowel or 
bladder incontinence.  He had not been hospitalized in the 
past year.  He had not seen a chiropractor or physical 
therapist.  He did not use any assistive devices for walking.

On examination, there was mild tenderness over the spinous 
processes of L4, L5, and S1.  There was no evidence of 
erythema or infection.  No palpable spondylolisthesis or 
scoliotic deformity.  Range of motion was as follows:  
forward flexion to 80 degrees where pain was experienced, 
extension to 20 degrees, left and right lateral flexion to 25 
degrees, left and right lateral rotation to 30 degrees 
bilaterally without significant pain.  No radicular symptoms 
were noted on provocative testing.  He had a negative 
straight-leg raise bilaterally.  He was able to ambulate on 
his toes and heels.  Sensation was intact distally to light 
touch.  After repetitive forward flexion and extension of the 
lumbar spine, he reported increased pain.  There were no 
radicular symptoms noted.  There was no increase in weakness, 
fatigability, lack of endurance or incoordination.  Range of 
motion testing did not change after repetitive testing.  An 
X-ray study showed significant narrowing of the L5-S1 disc 
level.  The diagnosis was severe spondylosis, lumbar spine, 
without lower extremity radiculopathy, with surgically-
induced L5-S1 discectomy.

By a statement dated in June 2007, the Veteran complained of 
daily knee pain and swelling, and back pain.

In order to be entitled to the next-higher 40 percent rating 
under Diagnostic Code 5243, the evidence must show forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).)

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations 
of the Veteran's low back disability.  Indeed, the Veteran's 
March 2005 VA examination revealed forward flexion of the 
lumbar spine to no worse than 85 degrees.  There was no 
finding of ankylosis.  
The Veteran's March 2007 VA examination revealed forward 
flexion of the lumbar spine to no worse than 80 degrees.  
Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the record indicates consistent complaints of 
low back pain.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 40 percent evaluation, over any portion 
of the rating period on appeal.  Indeed, the objective 
findings show forward flexion well in excess of 30 degrees, 
with no ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 20 percent evaluation in effect 
throughout the rating period on appeal.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome.  That code section provides 
that intervertebral disc syndrome may be rated under the 
general rating formula for diseases and injuries of the 
spine, outlined above, or it may also be rated on 
incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating applies 
where the evidence shows incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  There are no 
other relevant code sections for consideration.  

In sum, there is no basis for a rating in excess of 20 
percent for herniated nucleus pulposus at L5-S1 with lumbar 
discectomy and degenerative disc disease for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.

Other Back Concerns

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected back disability.

The Board finds that as the overwhelming weight of the 
objective evidence of record does not show that the Veteran's 
low back disability is manifested by adverse neurological 
symptomatology, the claimant is not entitled to separate 
compensable ratings for any alleged adverse neurological 
symptomatology caused by his service connected back 
disability.  38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Hart, supra.


ORDER

Entitlement to service connection for tinnitus is granted.

An increased rating in excess of 10 percent for anterior 
cruciate ligament tear with medial collateral ligament and 
posterior oblique ligament repair of the left knee is denied.

An increased rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.

An increased rating in excess of 20 percent for service-
connected herniated nucleus pulposus at L5-S1 with lumbar 
discectomy and degenerative disc disease is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for diabetes 
mellitus, including as due to herbicide exposure, and service 
connection for a right knee disability as secondary to a left 
knee disability.  

The Veteran contends that he incurred Type II diabetes 
mellitus due to herbicide exposure in service.

Initially, the Board notes that the Veteran had two periods 
of military service, one in the Army from 1967 to 1969, and 
one in the Air Force from 1970 to 1991.  The Veteran has made 
various statements as to whether or not he served in Vietnam.  
In a December 2001 VA Form 21-526, he stated that he had no 
Vietnam service.  An August 2005 report of contact reflects 
that the Veteran stated that he was never in Vietnam during 
his military service.  In January 2006, he said he served in 
Southeast Asia during his 1968-1969 period of service.  His 
DD Form 214 from his second period of active duty reflects 
that he was awarded the Vietnam Service Medal and the Vietnam 
Campaign medal.  His service treatment records from his Army 
service do not show that he served in Vietnam, but do show 
that he served in Thailand during his period of Army Service.  
The Board finds that additional clarification is required to 
determine whether the Veteran was in Vietnam during the 
Vietnam era, as required for presumptive service connection 
for Type II diabetes mellitus under 38 C.F.R. §§ 3.307, 
3.309(e).

The RO/AMC should attempt to obtain the Veteran's service 
personnel records from his first (1967-1969) period of active 
duty service, and should ensure that the correct service 
number and branch of service is provided to the National 
Personnel Records Center (NPRC), or other appropriate records 
repository, when making this request.  The RO/AMC should also 
ask the NPRC to ascertain whether the Veteran was in Vietnam 
during his 1967-1969 period of Army service.  38 U.S.C.A. 
§ 5103A(b),(c).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310 (pertaining to 
secondary service connection) was amended on September 7, 
2006.  The Veteran was not provided with notice of the recent 
amendments to 38 C.F.R. § 3.310 in the January 2005 and July 
2008 VCAA letters, or in the November 2006 statement of the 
case and supplemental statements of the case.  The RO should 
provide the Veteran with such notice prior to appellate 
review.  38 U.S.C.A. § 5103(a).

A VA examination was performed in March 2005, and the 
examiner provided an opinion as to whether the Veteran's 
current right knee disability was caused by his service-
connected left knee disability, but did not provide an 
opinion whether this disabilities was aggravated by his 
service-connected left knee disability.  (In this regard, the 
Board notes that the RO did not ask the examiner to provide 
such an opinion, though this information is required under 38 
C.F.R. § 3.310.)

As such, the Board finds that the March 2005 examination 
report is inadequate, and that a remand is also required to 
obtain a clarifying medical opinion as to the relationship, 
if any, between the Veteran's service-connected left knee 
disability  and his current right knee disability, to include 
whether there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  In this 
regard, the Board notes that when readjudicating the claim 
the Veteran should be provided updated notice of the recent 
amendments to 38 C.F.R. § 3.310.  38 U.S.C.A. § 5103A; Allen, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated 
notice regarding his claim for secondary 
service connection, including notice of 
the amendment to 38 C.F.R. § 3.310. The 
Veteran and his representative should be 
given an opportunity to respond.

2.  The RO/AMC should attempt to obtain 
the Veteran's service personnel records 
from his first (1967-1969) period of 
active duty service in the Army, and 
should ensure that the Veteran's correct 
service number and branch of service is 
provided to the appropriate records 
repository when making this request.  The 
RO/AMC should also ask the NPRC to 
ascertain whether the Veteran was in 
Vietnam during his 1967-1969 period of 
Army service.  

3.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected left 
knee disability and any current right knee 
disability.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any right knee disability was caused 
by his service-connected left knee 
disability?

(b) Is it at least as likely as not that 
the Veteran's service-connected left knee 
disability aggravated his right knee 
disability?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of right knee 
disability  present (i.e., a baseline) 
before the onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims for service connection 
for diabetes mellitus and a right knee 
disability.  If the claims remain denied, 
the RO should issue an appropriate SSOC 
that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


